DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program for a computer and as such is not a process, machine, manufacture or composition of matter (MPEP 2106.03).  While some structural elements are alluded to in the claim such as a magnetic sensor and a separate toy with a magnetic field generation means they are not a structural requirement of the claimed program and are merely capable of being used to send information or signals useable by the program and as such do not define a structural requirement of the claim as a whole.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClard (2018/0207518).  McClard discloses a toy system, method and programming that utilize a casing (208) with built in magnetic sensor array (208a) configured to detect an orientation and magnitude of a magnetic field (paragraphs 10 & 24-25) and a to-be-engaged section (206) for engaging with an engagement section (102a-c) of a plurality (paragraph 23) of separate toys (100).  The plurality of separate toys include magnetic field generation means (104a-h) mounted individually on the separate toys (Fig. 1) in a manner to generate differently oriented magnetic fields in a standard posture that the magnetic sensors detect and output to a determination section (214) that determines which of the separate toys has been engaged with the casing or is approaching the casing (paragraphs 45-71).  The system is capable of evaluating threshold values of the magnetic fields and orientations over a predetermined period of time to determine which of the plurality of separate toys has approached or contacted the casing and in what position to determine potential rebounding (paragraphs 21- 25, 27-28 & 33-43).  The examiner further notes that recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClard as applied above and further in view of Valentine (2018/0150145).  McClard discloses the basic inventive concept with the exception of having a movement detection means to determine whether the magnetic sensor is moving and while moving being able to determine a separate toy that has approached the magnetic sensor.  Valentine discloses a toy system having a casing (120) with a magnetic (paragraph 24) sensor (121) for determining which separate toy (100) has approached the magnetic sensor (paragraphs 37-39), wherein the casing also includes a movement detection means for detecting movement of the magnetic sensor and casing (paragraph 54).  It would have been obvious to one of ordinary skill in the art to include a movement detection means to the system of McClard for the predictable result of providing enhanced utility and versatility in the game play achieved with the components.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClard as applied for claim 3 above and further in view of Fullerton (7963818).  McClard discloses the basic inventive concept with the exception of the separate toys including movable sections with magnetic field generation means.  Fullerton discloses a toy system having separate toy components that include multiple sections (1002, 1004) to create a movable section that can change in orientation relative to a particular surface with magnetic field generation means disposed thereon that would be capable of being read by a sensor (column 9 line 51 – column 11 line 59).  It would have been obvious to one of ordinary skill in the art from the teaching of Fullerton to modify the separate toys .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications 2015/0375134, 2016/0084674, 2006/0046606, 2005/0167919, 2017/0241801, 2009/0146778 and 2018/0078863.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711